Mr. Chief Justice Moore
delivered the opinion.
This is a suit for a divorce instituted by the wife on the ground of cruel treatment. The defendant also sought a separation on the same ground, and the cause, being at issue, was tried by the court, resulting in a decree dismissing the suit, and the plaintiff appeals.
A careful examination of the testimony, consisting of 569 pages, including exhibits, shows that, without cause therefor, the plaintiff was very jealous of her husband; that the defendant is irritable, and during their married life the parties have frequently quarreled, resulting on *587several occasions in assaults committed on each other. In these encounters they have been quite evenly matched, as is illustrated by the testimony of Mrs. L. Anderson, who, in answer to a question as to what the plaintiff told her about whipping her husband, replied : “Well, she said she thought that, if it came right down to a rough and tumble fight, she could lick him.” No good purpose can be sub-served by quoting further from or commenting on the testimony, which, in our opinion, conclusively shows that the plaintiff was a willing and active participant in the quarrels and assaults of which she now complains, and, this being so, she is not entitled to a divorce (Beckley v. Beckley, 23 Or. 226, 31 Pac. 470), and hence the decree is affirmed. Affirmed .